FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
2.	This action is in response to papers filed 5 February 2021 in which the specification and claims 1, 4, 12, and 17-18 were amended, claims 15-16 and 22-29 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-14 and 17-21 are under prosecution.

3.	This Office Action includes new objections and rejections necessitated by the amendments.
Drawings
4.	Page 6 of the Remarks filed 5 February 2021 includes a statement from Applicant that there is no intention to have color drawings.  The drawings filed 25 February 2013 are therefore accepted. 

Non-Complaint Amendments and Amendments to the Specification
5.  	Applicant’s amendments filed 5 February 2021 fail to comply with 37 CFR 1.121 for the following reason(s):  the amendments to the specification have added the word “the” prior to the new text “electronic DNA array…” without underlining it as new text.
It is emphasized that Applicant’s response has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  

6.	The amendment filed 5 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant’s amendment now includes “electronic DNA array devices,” which was not part of the disclosure as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-14 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
Claim 1 (upon which claims 2-14 and 17-21 depend) is amended to recite a polymer layer hat is “laminated” and a “light-transmissive layer.”  A review of the specification, including the citations provided by Applicant, provides no support for anything that is “laminated” or for any “light-transmissive” layer.  The amendments therefore constitute new matter.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claims 1-14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (upon which claims 2-14 and 17-21 depend) contains the recitation “layer is laminated to a light-transmissive layer.”  It is unclear if the limitation refers to a claimed active method step or merely attempt to include some sort of structural requirement inherent in a layer that is “laminated.”

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-8 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998).
	Regarding claims 1-8 and 11-14, Hillenkamp teaches methods comprising retrieving nucleic acids from a substrate (Abstract), wherein the nucleic acids are DNA molecules (column 4, lines 50-65) and are present on an array (column 8, lines 15-30), comprising directing a laser beam (column 4, lines 50-65) to a predetermined area on a substrate, in the form of a well (column 14, lines 1-15), wherein the substrate is a plate (column 34, lines 1-30).  The radiation dosage of the laser beam (i.e., pulse) generates an ablating force in the predetermined area (i.e., ablates immobilized material therein), thereby ejecting (i.e., removing) the material (column 91, lines 15-30).
Hillenkamp also teaches the use of a pulsed laser beam (i.e., claim 2; column 27, lines 50-60), and wavelengths of 2.5 microns (column 6, lines 20-30), which is 2500 nm (i.e., claim 3), and that the location of each target site is on the support is defined (column 35, lines 25-45); thus, it would have been obvious to know, and therefore select, individual target DNA molecules based on their locations on the sequencing plate.
	With respect to the DNA being sequence verified, Hillenkamp teaches that sequences are verified by hybridization to a probe that is complementary to probe of known complementarity (column 2, lines 20-45, column 6, lines 50-67), and that the targets are labeled (column 46, lines 15-40).  Thus, it would have been obvious to have verified the sequence, by hybridization of the labeled target to a known probe and detection of the label (e.g., column 2, lines 20-45), followed by laser ablation.
In addition, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C. 
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	Hillenkamp further teaches the methods have the added advantage of aiding in the diagnosis of conditions, diseases and disorders (column 14, lines 15-35).  Thus, Hillenkamp teaches the known techniques discussed above.
	Hillenkamp does not teach the sacrificial polymer layer.
	However, Barron et al teach methods wherein biological molecules, including DNA (paragraph 0035), are ablated from a surface using laser energy (paragraph 0038), wherein the laser is a pulsed laser (i.e., claim 2) having wavelengths, widths, and frequencies the overlap the range of claims 3-4 (paragraph 0031).  Barron et al teach continuous lasers (i.e., claim 5), having wavelengths included in the range of claim 6, as well as a fluence in the range of claim 7 (paragraph 0031).  Barron et al also teach the use of mirrors (i.e., claim 8; paragraph 0053).  Barron et al teach the donor substrate as well as a collection (i.e., receiving) substrate are on computer controlled stages that are aligned (i.e., claims 11-12; Figure 1 and paragraphs 0030 and 0053).  The collecting substrate is a microtiter plate (i.e., claim 13; paragraph 0035).  Barron et al also teach the ejected molecule is collected by a flexible film, in the form of Teflon tape, having wells thereon (i.e., claim 14; paragraph 0054).  Barron et al further teach the donor plate (i.e., the claimed sequencing plate) is light-transmissive (i.e., transparent; Abstract), and further comprises sacrificial interlayers, including both a metal film and a polymer layer, which absorb the radiation dose (paragraphs 0032-0034). The interlayers are roller coated onto the support (paragraph 0034), and thus laminated thereon.  The laser causes a portion of a transfer material (i.e., the claimed surface spall of the sacrificial layer) and the DNA to be transferred to a receiving substrate (paragraph 0029), and the transfer material comprises a biocompatible polymer (paragraph 0036).  Barron et al also teach the methods have the added advantage of allowing deposition of small transfer volumes at room temperature with little contamination (paragraphs 0027-0028).  Thus, Barron et al teach the known techniques discussed above.	
	While Barron et al teach the target substrate (i.e., DNA sequencing plate) and the receiving substrate are movable relative to one another (paragraph 0029), neither Hillenkamp nor Barron et al teach the aligning a well or the use of a database.
	However, Kirk et al teach methods wherein materials are transferred from reaction vessels to wells using photolytic methods (column 5, lines 20-40).  The reaction vessels are sorted into a transfer array having identifying indicia, and data for each reaction vessel is stored in a database comprising all recorded data for each vessel (column 5, line 40-column 6, line 10).  Kirk et al further teach alignment of the reaction vessels with the wells of a target plate, and that the methods have the added advantage of allowing computerized tracking of the identity of the molecules (i.e., compounds) for each plate and well location (column 14, lines 10-40).  Thus, Kirk et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
Aiding in the diagnosis of conditions, diseases and disorders as explicitly taught by Hillenkamp (column 14, lines 15-35);

Allowing deposition of small transfer volumes at room temperature with little contamination as explicitly taught by Barron et al (paragraphs 0027-0028); and

Allowing computerized tracking of the identity of the molecules (i.e., compounds) for each plate and well location as explicitly taught by Kirk et al (column 14, lines 10-40).  
 In addition, it would have been obvious to the ordinary artisan that the known techniques of Kirk et al, Barron et al, and Hillenkamp could have been combined with predictable results because the known techniques of Kirk et al, Barron et al, and Hillenkamp predictably result in useful steps for isolating and identifying DNA molecules.

13.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Schindler et al (U.S. Patent Application Publication No. US 2004/0077073 A1, published 22 April 2004).
	Regarding claim 9, the method of claim 1 is discussed above in Section 12.
	While Barron et al teach the use of mirrors with the laser (paragraph 0053), neither Kirk et al, Barron et al, nor Hillenkamp teach galvanometer scanning mirrors.
	However, Schindler et al teach methods utilizing laser ablation of biological materials (paragraph 0001) utilizing galvanometric mirrors, which have the added advantage of allowing movement of the beam of light to produce a desired pattern or shape on a surface (paragraph 0127).  Thus, Schindler et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the mirror of Schindler et al as the mirror in the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing movement of the beam of light to produce a desired pattern or shape on a surface as explicitly taught by Schindler et al (paragraph 0127).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Schindler et al could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Schindler et al predictably result in a useful mirror for laser ablation.

14.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Gao et al (U.S. Patent Application Publication No. US 2011/0008775 A1, published 13 January 2011).
	Regarding claim 10, the method of claim 1 is discussed above in Section 12.
	While Hillenkamp et al teach single molecules (i.e., target sites; column 14, lines 1-15), and while Kirk et al teach parallel synthesis (column 2, lines 15-30), neither Kirk et al, Hillenkamp nor Barron et al teach parallel synthesis of nucleic acid molecules.
	However, Gao et al teach parallel DNA sequencing (Abstract), utilizing single molecules (paragraph 0062).  Gao et al also teach sequencing by synthesis (paragraph 0007), which is performed on a plate (paragraph 0083).  Gao et al also teach the method has the added advantage of providing high throughput parallel DNA sequencing (Abstract).  Thus, Gao et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gao et al with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing high throughput parallel DNA sequencing as explicitly taught by Gao et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gao et al could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Gao et al predictably result in useful techniques for DNA sequencing.

15.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Geddes (U.S. Patent Application Publication No. US 2010/0028983 A1, published 4 February 2010).
	Regarding claim 17, the method of claim 1 is discussed above in Section 12.
Barron et al further teach the donor plate (i.e., the claimed sequencing plate comprises more than one interlayer (i.e., sacrificial interlayers) comprising a metal film and a polymer layer, which absorb the radiation dose (paragraphs 0032-0034), and that the transfer layer, which is a biocompatible polymer (paragraph 0036), is coated on top of the interlayer(s) (paragraph 0012). 
Neither Kirk et al, Hillenkamp, nor Barron et al teach the metal film is partially (i.e., semi-) transparent.
	However, Geddes teaches methods wherein biomolecules are on a polymer layer between the biomolecule and a support having a metal film thereon (paragraph 0084), wherein the metal film is semi- transparent (paragraph 0094). Geddes teaches the methods have the added advantage of increasing the quantum yield of fluorophores (paragraph 0005).  Thus, Geddes teaches the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Geddes with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of increasing the quantum yield of fluorophores as explicitly taught by Geddes (paragraph 0005).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Geddes could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Geddes predictably result in a metal layer in DNA assays.

16. 	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Colbeck et al (U.S. Patent Application Publication No. US 2010/0093560 A1, published 15 April 2010).
	Regarding claim 18, the method of claim 1 is discussed above in Section 12.
	While Hillenkamp teach overlapping sequences (column 81, lines 1-20) and PCR (column 103, lines 1-15), and while Barron et al teach transfer of multiple deposits to the receiving substrate (paragraph 0040), neither Kirk et al, Hillenkamp, nor Barron et al teach pooled PCR of overlapping sequences.
	However, Colbeck et al teach methods utilizing pooled PCR of overlapping sequences, which have the added advantage of providing a well-defined set of polynucleotide variants encoding complete amine acid sequence diversity at target positions (paragraph 0101).  Thus, Colbeck et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Colbeck et al with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a well-defined set of polynucleotide variants encoding complete amine acid sequence diversity at target positions as explicitly taught by Colbeck et al (paragraph 0101).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Colbeck et al could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Colbeck et al predictably result in a useful group of target nucleic acids.

17.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Kao (U.S. Patent Application Publication No. US 2002/0155485 A1, published 24 October 2002).
	Regarding claim 19, the method of claim 1 is discussed above in Section 12.
	While Hillenkamp teach lanes (i.e., capillaries) as well as channels as supports for nucleic acids (column 6, lines 10-20 and column 34, lines 20-40, respectively), neither Kirk et al, Hillenkamp, nor Barron et al teach redundant sequences.
	However, Kao et al teach methods of nucleic acid sequencing (paragraph 0016) utilizing arrays of plurality of lanes, in the form of channels (paragraph 0022), wherein the channels comprise redundant sequences, and which have the added advantage of ensuring accuracy of the sequence determined (paragraph 0024). Thus, Kao teaches the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kao with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of ensuring accuracy of the sequence determined as explicitly taught by Kao (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kao could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Kao predictably result in a useful array of target nucleic acids.
 
18.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Han et al (U.S. Patent Application Publication No. US 2010/0187112 A1, published 29 July 2010).
	Regarding claim 20, the method of claim 1 is discussed above in Section 12.
	While Barron et al teach the method creates microfluidic devices (paragraph 0025), and while Hillenkamp discussed concentrating samples (Example 3), neither Kirk et al, Barron et al, nor Hillenkamp teach electrokinetic concentrators.
	However, Han et al teach methods of forming units of concentration to adhere to a plate (paragraph 0014), wherein the concentration units comprise nucleic acids (paragraph 0188), and wherein the concentration units are formed using an electrokinetic concentration device (paragraph 0208), which have the added advantage of eliminating flow-induced delivery processes that lead to concentration losses (paragraph 0091).  Thus, Han et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Han et al with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of eliminating flow-induced delivery processes that lead to concentration losses as explicitly taught by Han et al (paragraph 0091).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Han et al could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Han et al predictably result in a useful structure for forming arrays of nucleic acids.

19.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hillenkamp (U.S. Patent No. US 6,558,902 B1, issued 6 May 2003), Barron et al (2005/0018036 A1, published 27 January 2005), and Kirk et al (U.S. Patent No. 5,798,035, issued 25 August 1998) as applied to claim 1 above, and further in view of Lin et al (U.S. Patent Application Publication No. US 2003/0111494 A1, published 19 June 2003).
	Regarding claim 21, the method of claim 1 is discussed above in Section 12.
	Neither Kirk et al, Barron et al, nor Hillenkamp teach the claimed flow cell.
	However, Lin et al teach methods comprising use of two part flow cells, in the form of a microtiter plate assembly that is ejectable (i.e., removable) from a flow cell assembly (paragraph 0196); thus, the removable plate and the flow cell assembly form a two part flow cell.  A review of the specification yields no limiting definition of either an “ejection” plate of a “two-part flow cell.”  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the cited limitations. (see MPEP 2111).  Lin et al also teach the methods have the added advantage of allowing even flow over the plate during thermal cycling (paragraph 0196), which is utilized during PCR.  Thus, Lin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lin et al with the method of Kirk et al, Barron et al, and Hillenkamp to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing even flow over the sequencing plate during thermal cycling as explicitly taught by Lin et al (paragraph 0196).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lin et al could have been combined the method of Kirk et al, Barron et al, and Hillenkamp with predictable results because the known techniques of Lin et al predictably result in a useful structure for nucleic acid assays.

Response to Arguments
20.	Applicant's arguments filed 5 February 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	As noted above, the drawings are accepted, and the all previous rejections not reiterated above are withdrawn in view of the amendments.
B.	Applicant argues on page 7 of the Remarks that the prior art of Barron et al removes the entire interlayer, citing Figure 1.
However, Figure 1 of Barron et al clearly shows only a portion of the transfer material layer 16 being transferred, and the description thereof clearly indicates that “a portion 20 of the transfer material” is transferred (paragraph 0029).
C.	Applicant argues on pages 7 of the Remarks that “the concrete teachings are to metal layers.”
However, as noted above, Barron et al teach the donor plate (i.e., the claimed sequencing plate comprises more than one interlayer (i.e., sacrificial interlayers) comprising a metal film and a polymer layer, which absorb the radiation dose (paragraphs 0032-0034), and that the transfer layer, which is a biocompatible polymer (paragraph 0036), is coated on top of the interlayer(s) (paragraph 0012). 
D.	In citing Hillenkamp as drawn to mass spectrometry methods, Applicant appears to argue on page 7 of the Remarks that Hillenkamp is non-analogous art, and thus argues Hillenkamp individually.
In response to applicant's argument that Hillenkamp is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hillenkamp teaches methods comprising removal of nucleic acids from a substrate, which is also taught by Barron et al and Kirk et al as outlined above.
In addition, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preservation of the DNA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, recovery of the DNA in a well (instead of a mass spectrometer) is taught by Barron et al and Kirk et al as discussed above.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the new rejections necessitated by the amendments.	

Conclusion
21.	No claim is allowed.
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634